Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 17, line 1, please replace the term “composition” with

-- composite --.
The Examiner had earlier advised Applicant against the utilization of the word “composition” to characterize the claimed multi-layered constructs.  Curiously, claim 17 had originally been directed to a composite before being redefined as a composition once amended, this despite each of the dependent claims referring to the “composite” of claim 17.
Allowable Subject Matter
Predicated on the indication of allowable subject matter in original claims 4, 8, 11, and 17, each of these claims has been rewritten in independent form and the remaining claims have been amended to depend from one of these.  Further, new claims 23-75 have been introduced and each of these claims discloses subject enjoying support in the dependent claims of the original claims.
An updated/modified survey of the prior art did not yield any additional references more germane than those already of record.  Disclosures of interest, but not especially germane to the patentability of the instant invention, are cited on the attached PTO-892 form.  Accordingly, claims 4-75 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARC S ZIMMER/Primary Patent Examiner of Art Unit 1765